             Case 1:20-cv-02876-LLS Document 13 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEFFERY HAMM,

                                  Plaintiff,

                      -against-

CITY UNIVERSITY OF NEW YORK;
HERBERT H. LEHMAN COLLEGE; OFFICE                                20-CV-2876 (LLS)
OF STUDENTS WITH DISABILITIES;
                                                                CIVIL JUDGMENT
GABRIELLA KOHLER, ASSOCIATE
DIRECTOR, STUDENT DISABILITY
SERVICES; IVANA KRSTOVSKA-
GUERRERO, PhD.; ENJA SCHENCK, EXS
264, LEHMAN COLLEGE,

                                  Defendants.

         Pursuant to the order issued November 2, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court transmit a copy of this judgment to

Plaintiff and note service on the docket. 1

SO ORDERED.

Dated:       November 2, 2020
             New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




         1
         Plaintiff has consented to receive electronic service of notices and documents in this
case. (ECF No. 3.)
